Citation Nr: 0415679	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.  

2.	Entitlement to compensation benefits for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1151.  

3.	Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	James D. Caldwell, Attorney




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to March 
1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2000 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in October 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record shows that the appellant and her 
representative contend that the treatment rendered for the 
veteran by VA in 1999 and 2000 was insufficient to treat the 
coronary artery disease that led to his death.  The appellant 
has submitted medical literature that indicates that 
aggressive treatment is indicated for any cardiovascular 
symptoms of patients, such as the veteran, who are diabetic.  
It is asserted that such treatment would have resulted in the 
veteran's survival.  These contentions must be addressed.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should arrange that the 
veteran's medical records be reviewed by 
a specialist in cardiology.  The 
specialist should be requested to render 
an opinion as to 

(a) whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that VA should have diagnosed 
and treated the veteran's coronary artery 
disease during the December 17-19, 2000, 
hospitalization; and

(b) if so, whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that such failure 
caused or accelerated the veteran's 
death.  

A complete rationale for any opinion 
expressed should be included in the 
report.

2.  The appellant is advised that she is 
free to obtain and submit a medical 
opinion responding to the above 
questions.  An opinion which answers both 
questions in the affirmative is necessary 
to substantiate her claim under 
38 U.S.C.A. § 1151.

Thereafter, the RO should readjudicate the appellant's 
claims.  If the benefit sought on appeal remains denied, the 
appellant and her representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




